Title: From James Madison to Tench Coxe, 1 March 1804 (Abstract)
From: Madison, James
To: Coxe, Tench


1 March 1804, Department of State. “On the receipt of the proceeds arising from the sale of the guns and other articles lately made thro.’ Messrs. Pettit and Bayard, you will be pleased to account with and pay over what may remain, after deducting the expenses, to the Treasury.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   This is a clerk’s error for “gums” (see Coxe to JM, 3 Feb. 1804, and n. 2).


